Case 1:19-cv-06447-EK-RLM Document 91 Filed 11/05/20 Page 1 of 2 PageID #: 1101

    Selendy & Gay PLLC
    1290 Avenue of the Americas
    New York NY 10104
    212 390 9000


    Sean Baldwin
    Partner
    212 390 9007
    sbaldwin@selendygay.com




    November 5, 2020


    Via ECF

    Honorable Eric Komitee
    United States Courthouse
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

    Re:     74 Pinehurst LLC, et al. v. State of New York, et al., 19 Civ. 6447

    Dear Judge Komitee,

           We write on behalf of Intervenors Community Voices Heard, Coalition
    for the Homeless, and N.Y. Tenants & Neighbors in the above-referenced case
    and in response to Plaintiffs’ October 22, 2020 letter, ECF No. 90 (the “Letter”).

          The Letter indicated that the Second Circuit had placed the appeal in
    Community Housing Improvement Program v. City of New York, No. 20-336
    (“CHIP”), on its Expedited Calendar such that the appellants’ opening brief
    would be due on November 25.

           The Second Circuit subsequently granted the parties’ joint motion to
    remove CHIP from its Expedited Calendar and ordered the appellants to file a
    scheduling notification letter by tomorrow, November 6, requesting a deadline
    for their opening brief. See 2d Cir. Local R. 31.2(a)(1)(A). The Second Circuit’s
    order is attached hereto as Exhibit A.

    Sincerely,


    /s/ Sean Baldwin
    Sean Baldwin
    Partner
Case 1:19-cv-06447-EK-RLM Document 91 Filed 11/05/20 Page 2 of 2 PageID #: 1102
    Honorable Eric Komitee
    November 5, 2020



    Encl: Exhibit A

    Cc:      Counsel of record (via ECF)




                                           2
